PER CURIAM*
Zia Zhu Li petitions this court for review of the Board of Immigration Appeals’ order dismissing his appeal from the denial of his application for asylum. Li argues that the immigration judge’s (“U”) finding that he is ineligible for asylum is not supported by substantial evidence. Li contends that this court should not defer to the IJ’s finding that he was not credible.
The IJ’s determination that Li was not credible is “a reasonable interpretation of the record and therefore supported by substantial evidence.” See Chun v. INS, 40 F.3d 76, 79 (5th Cir.1994). “Without credible evidence, the BIA had no basis upon which to grant asylum or withhold deportation.” Id. Li was not denied due process based on any translation problems at his asylum hearing. Li’s petition for review is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.